Name: Commission Regulation (EEC) No 3900/92 of 23 December 1992 laying down the special rules of application for the Community import arrangements for certain species of preserved tuna, bonito and sardines and fixing the quantities of those products which may be imported during 1993
 Type: Regulation
 Subject Matter: fisheries;  cooperation policy;  international trade;  tariff policy;  foodstuff
 Date Published: nan

 No L 392/26 Official Journal of the European Communities 31 . 12. 92 COMMISSION REGULATION (EEC) No 3900/92 of 23 December 1992 laying down the special rules of application for the Community import arrangements for certain species of preserved tuna, bonito and sardines and fixing the quantities of those products which may be imported during 1993 Whereas management of the import arrangements requires the establishment of a system of tri-weekly communications between the competent national authori ­ ties and the Commission ; whereas where the quantities for which import applications are submitted exceed the quantities available provision should be made for the Commission to take the relevant decision within the necessary tifne limit ; Whereas the Management Committee for Fishery Products could not express an opinion as regards the measures provided for in this Regulation within the time required by its President, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), and in particular Article 21 (5) thereof, Whereas Article 21 of Regulation (EEC) No 3759/92 esta ­ blishes arrangements limiting for a period of four years from its date of entry into force increases in the quantities of the products referred to in Annex IV C thereof which may be imported into the Community ; whereas these arrangements apply with due regard to the Commu ­ nity's international commitments ; Whereas the limits in question must be determined by applying to the volumes imported during the reference year a rate of increase calculated according to the method laid down by Article 21 (2) of Regulation (EEC) No 3759/92, which may not be less than 6 % ; whereas, therefore, the quantities of the products concerned which may be imported into the Community in 1993 should be fixed in accordance with this method : HAS ADOPTED THIS REGULATION : Article 1 1 . Import into the Community of the products referred to in Article 21 of Regulation (EEC) No 3759/92 origina ­ ting in third countries not linked to the Community by a conventional preference agreement or in countries linked to the Community by an agreement not covering the said products shall be subject, until 31 December 1996, to the issuing of the import document provided for in Article 1 1 of Regulation (EEC) No 288/92. 2. For 1993 the import document referred to in para ­ graph 1 shall be issued for the following quantities : Product CN code Quantity ^(in tonnes) Preserved sardines of the species ex 1604 13 11 2 250 Sardina pilchardiis Walbaum ex 1604 13 19 ex 1604 20 50 Preserved tuna of the genus ex 1604 14 11 74 100 Tunnus, skipjack and bonito ex 1604 14 19 (Euthynnus pelamis) and other ex 1604 19 30 species of the genus Euthynnus ex 1604 20 70 Whereas Article 21 (4) of Regulation (EEC) No 3759/92 lays down that the abovementioned import arrangements must be generally applied in accordance with the provi ­ sions of Article 11 of Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports (2) ; whereas, therefore, the importation of the products concerned must be subject to the issuing of the import document referred to in the said Regulation so that the authorized volumes of imports can be recorded and controlled ; Whereas, in order to apply the import arrangements, measures must be adopted to reconcile the needs of effi ­ cient management and the interests of the importers concerned ; whereas the conditions for the issuing of the import document and the time limits for applications by importers should be laid down ; whereas, to prevent frau ­ dulent practices by the said importers, the issuing of import documents should be subject to the lodging of an adequate security ; Article 2 1 . The import document referred to in Article 1 ( 1 ) shall be issued by the competent body of the importer Member State in accordance with Article 11 ( 1 ) and (2) of Regulation (EEC) No 288/82. 0 OJ No L 388 , 31 . 12. 1992, p . 1 . 0 OJ No L 35, 9 . 2. 1982, p . 1 . 31 . 12. 92 Official Journal of the European Communities No L 392/27 2. The import document shall only be valid for the products for which it has been requested and shall give the right to import the specified quantity of that product during the document's period of validity. That period of validity shall be six months from the date of issue of the document.  each Wednesday, as regards applications made on Monday and Tuesday,  each Friday, as regards applications made on Wednesday and Thursday,  each Monday, as regards applications made on Friday of the previous week. 2. If the quantities applied for exceed the quantity available, the Commission shall set a uniform percentage reduction for the applications in question and suspend the right of Member States to issue import documents against subsequent applications. 3. Import documents shall be issued on the fifth working day following that on which applications are lodged provided that special measures are not adopted in the meantime. 4. The Commission shall regularly inform the Member States of the utilization of the quantities laid down in Article 1 (2). 5. Member States shall inform the Commission, by 31 December 1992 at the latest, of the name and address of the body or bodies responsible for issuing the import document referred to in Article 1 ( 1 ). Article 3 1 . The overall quantity referred to in Article 1 (2) for each of the products concerned shall be allocated as follows : (a) a total of 85 % to importers having imported those same products originating in the third countries referred to in Article 1 ( 1 ), during the two preceding calendar years ; (b) a total of 1 5 % to importers not fulfilling the condi ­ tion laid down in (a). However, where no applications are submitted for the quantity available for the group of importers referred to in subparagraph (a) or (b) or are submitted for only a part of that quantity, the available quantity shall be allocated to the applications submitted by the other group of impor ­ ters. The allocation shall be made not later than 30 September of the current year. 2. (a) Applications for import documents submitted by the importers referred to in paragraph 1 (a) shall not relate, per six-month period, to a quantity exceeding 60 % of the average annual quantity imported by that same importer during the two preceding calendar years. (b) Applications for import documents submitted by the importers referred to in paragraph 1 (b) shall not relate, per six-month period, to a quantity exceeding 10 % of the quantity available under that same paragraph 1 (b). 3 . Applications for import documents by the importers referred to in paragraph 1 (a) shall be accompanied by information which, to the satisfaction of the competent national authorities, permits verification of compliance with the conditions laid down in paragraphs 1 (a) and 2 (a). 4. The import document shall be issued after a security has been lodged equal to a fixed amount per unit of weight for the total quantity for which authorization to import has been requested ; that amount shall be ECU 50 per tonne. Article 5 This Regulation shall not apply to quantities of the products referred to in Article 1 (2) which it can be proven, to the satisfaction of the competent national authorities, were in the course of being shipped to the Community's territory on the date of application of Regu ­ lation (EEC) No 3759/92, provided that the said quanti ­ ties are released into free circulation by 15 January 1993 at the latest. Article 6 Without prejudice to the special provisions laid down in the present Regulation, Member States shall, mutatis mutandis, apply as and when required, the rules and procedures defined by Commission Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licenses and advance fixing certificates for agricultural products ('). Article 7 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993, with the exception of Article 4 (5) which shall apply from the date of its entry into force . Article 4 1 . For each of the products referred to in Article 1 (2), the Member States shall inform the Commission by telex or fax of the total quantities for which import documents have been requested, broken down by application, as follows : (') OJ No L 331 , 2. 12. 1988 , p. 1 . No L 392/28 Official Journal of the European Communities 31 . 12. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1992. For the Commission Manuel MARlN Vice-President